Citation Nr: 1039658	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-02 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for venous stasis with edema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1941 to 
December 1945.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran was first denied service connection for a right and 
left leg rash in an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Veteran expressed disagreement with the 
denial, and the RO issued a statement of the case (SOC) in 
January 2006 that, in part, addressed a diagnosis of venous 
stasis with edema as an underlying cause for the claimed rash.  
The Veteran did not thereafter perfect an appeal, so the decision 
by the RO became final.  38 C.F.R. §§ 20.302, 20.1103 (2004).  

In June 2007, the Veteran sought to reopen his claim for service 
connection for what he identified at the time as a "bilateral 
lower extremity condition."  The current appeal comes before the 
Board on appeal from an August 2007 decision by the Muskogee RO.  
In that decision, the RO denied the Veteran's claim for service 
connection for venous stasis with edema, treating the claim as an 
initial claim for service connection.  However, the Board notes 
that not only was the Veteran's June 2007 claim predicated on the 
same symptoms and complaints as the condition addressed in the 
2006 statement of the case, see Clemons v. Shinseki, 23 Vet. App. 
1 (2009), but the RO arrived at the same conclusions, again 
addressing venous stasis with edema.  The RO included the 
definition of "new and material" evidence in its 2008 SOC, 
which suggests that the RO may have considered the earlier denial 
as a final denial on the question of service connection for 
venous stasis with edema, but this was not evident in the 
analysis set forth in the SOC.

Because the question of service connection for venous stasis with 
edema was specifically addressed in the 2006 SOC, and because the 
Veteran did not perfect an appeal, see 38 C.F.R. §§ 20.302, 
20.1103, the Board must address the question of whether new and 
material evidence has been received to reopen the Veteran's claim 
for service connection for venous stasis with edema.  38 U.S.C.A. 
§ 5108 (West 2002).  This is so because the issue goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, 
the Board is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Hence, the Board has characterized the claim for service 
connection for venous stasis with edema as a claim to reopen.

The Board remanded the case in August 2009 for further 
notification and adjudication.  The RO provided the Veteran with 
the requisite notice in a December 2009 letter and then obtained 
a VA examination in July 2010.  Following the examination, the RO 
issued the Veteran a supplemental statement of the case (SSOC) in 
August 2010, in which the RO again denied the Veteran's claim.  
Thus, there is compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that 
where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for right and 
left leg rash was denied by a decision by the RO dated in October 
2004; a January 2006 SOC addressed venous stasis with edema as 
the underlying disease.  The Veteran did not perfect an appeal of 
the decisions.

2.  Evidence received since the RO's October 2004 and January 
2006 decisions is either cumulative or redundant of evidence 
previously considered; by itself or when considered with previous 
evidence it does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  October 2004 and January 2006 rating actions by the RO that 
denied the Veteran's claim for service connection are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2010).

2.  Evidence relating to the Veteran's claim received since the 
RO's prior final decision is not new and material evidence.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 5108 of 
this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That 
notwithstanding, the Board finds that all notification and 
development action needed to render a decision as to the 
application to reopen the claim has been accomplished.  
Specifically, with regard to reopening the claim, the RO informed 
the Veteran of the requirements as set forth in 38 C.F.R. § 
3.156(a) by a notice letter in December 2009, which provided the 
regulatory language of "new and material" evidence.  In 
addition, the Veteran was told in July 2007 and December 2009 
notice letters of the evidence and information necessary to 
establish a claim for entitlement to service connection.  
Specifically regarding VA's duty to notify, the Board finds that 
the July 2007 and December 2009 notice letters to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to the benefits sought, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  The December 
2009 notice letter also notified the Veteran that, to be 
considered material, evidence he supplied must pertain to the 
reason his claim was previously denied.  Further, the December 
2009 letter provided the Veteran specific notice of the elements 
of service connection that were the basis for the October 2004 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Moreover, the July 2007 and December 2009 notice letters provided 
the Veteran with the criteria for assigning a disability rating 
and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  The Board thus concludes that "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, v. Principi, 18 Vet. App. 112 (2004).  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

Here, although the Veteran's claim has not been reopened by the 
RO and will not be reopened by the Board, reasonable efforts to 
assist the Veteran in his claim have been undertaken.  To that 
end, the Board notes initially that review of the Veteran's 
claims file reflects that a response to the RO's request for 
records stated that the Veteran's service treatment records were 
"fire-related."  In other words, they were involved in a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, and are therefore unavailable.  Further, records 
from the Veteran's treatment at the Jack C. Montgomery VA Medical 
Center (VAMC) in Muskogee, Oklahoma, have been obtained and 
associated with the claims file.  In addition, the Veteran was 
provided VA examination in July 2010.  In that connection, the 
Board notes that when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA examination 
obtained in this case is adequate, as it is predicated on 
consideration of all of the pertinent evidence of record, to 
include the statements of the Veteran, and documents that the 
examiner conducted full physical examination of the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2010); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
Title 38 Code of Federal Regulations, Section 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).

During the pendency of the Veteran's appeal, VA revised 38 C.F.R. 
§ 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  The 
amended regulation became effective October 6, 2006.  The Board 
notes that none of the revisions to the regulation, which relate 
to receipt of additional service department records, affects the 
Veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, as indicated above, the last final denial pertinent to the 
Veteran's current service connection claim was the October 2004 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Board notes that VA has heightened duties when the Veteran's 
service treatment records have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the case law does 
not establish a heightened benefit-of-the-doubt standard, only a 
heightened duty of the Board to consider applicability of the 
benefit-of-the-doubt doctrine, to assist the claimant in 
developing the claim, and to explain its decision.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005). 

The Veteran asserts that he has venous stasis with edema that is 
related to his active military service.  Specifically, the 
Veteran contends that he was routinely exposed to gasoline, 
diesel fuel, and solvents while serving as a special vehicle 
operator stationed in Brazil during active duty.  He has further 
stated that he first experienced problems with his lower 
extremities while on active duty and has continued to experience 
the same symptoms since that time.  He contends that this 
exposure to chemicals during service is etiologically related to 
his current bilateral lower extremity disorder, diagnosed as 
venous stasis with edema.  As a result, the Veteran contends that 
service connection is warranted.  

In an October 2004 rating decision, the RO denied the Veteran's 
claim for service connection for right and left leg rash, which 
was addressed by the RO in a January 2006 SOC as venous stasis 
with edema.  The Veteran did not perfect an appeal of the 
decisions, which became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  In June 2007, the Veteran sought to reopen 
his claim for service connection.

The Board notes initially that the Veteran's service treatment 
records were requested from the National Personnel Records Center 
(NPRC), in St. Louis, Missouri.  Unfortunately, the NPRC 
determined in June 2004 that the Veteran's records were likely 
destroyed by fire in 1973 and could not be reconstructed.  
However, the Board notes that the Veteran's Separation 
Qualification Record confirms that the Veteran was stationed in 
Brazil for 14 months during his time on active duty.  During that 
time, the Veteran worked as a special vehicle operator, an 
assignment that entailed operating, servicing, and maintaining 
aircraft refueling units.

Evidence of record at the time of the prior denial included a 
letter from the Veteran's private treatment provider in which the 
physician noted that he had treated the Veteran for ten years and 
in that time had diagnosed him with venous stasis and chronic 
edema.  The physician opined that the diagnosis "seems to relate 
to the injuries to the legs in the war when [the Veteran] 
serviced airplanes in the jungle."  Further treatment records 
from both private and VA treatment providers indicate that the 
Veteran had been seen on multiple occasions for complaints of 
pain and swelling in his lower extremities.  He was first noted 
to have occasional edema at a September 1990 private treatment 
visit and was diagnosed with venous insufficiency in October 
1993.  Since that time, the Veteran was hospitalized for 
cellulitis of the left lower extremity in August 2005 and has 
been subsequently followed for left leg edema.  

Evidence added to the record since the RO's previous denial 
concerning the Veteran's claim for service connection for venous 
stasis with edema includes post-service records of treatment the 
Veteran received both from private treatment providers and at the 
Muskogee VAMC.  Post-service medical records from the Muskogee 
VAMC indicate that the Veteran was treated for pain and swelling 
in his legs in January 2009.  Similarly, records from the 
Veteran's private post-service treatment reflect that he was 
hospitalized for cellulitis of the left leg in August 2005 and 
was treated for venous stasis dermatitis of the left leg in 
September 2005.  The Veteran further submitted a letter written 
in October 2007 by his private primary care provider.  In the 
statement, the Veteran's physician assigned a diagnosis of 
chronic edema and venous stasis and stated that there was a 
"good possibility that this [disability] is service related.  In 
my professional opinion, his chronic edema and venous stasis is 
related to the injuries to the legs when [the Veteran] serviced 
airplanes in the jungle ... [and] was covered with gasoline, diesel 
and solvents."  

The Veteran was provided VA examination in July 2010.  Report of 
that examination reflects that the Veteran was a "poor 
historian" but reported being exposed to airplane fuel and other 
chemicals during service.  He further reported that his doctors 
told him his leg swelling was related to his high blood pressure 
and that the disorder has been treated with medication.  The 
Veteran complained that the swelling in his legs bothered him 
most when he was standing for prolonged times.  The examiner 
noted the Veteran's past treatment for edema and cellulitis of 
the lower extremities and also observed that he carried diagnoses 
of non-Hodgkin's lymphoma as well as peripheral vascular disease 
and coronary artery disease.  The examiner diagnosed the Veteran 
with chronic edema and venous stasis and opined that it was 
mostly likely due to his peripheral vascular disease and age-
related congestive heart failure related to coronary artery 
disease.  In so finding, the examiner noted that exposure to 
hydrocarbons is not known to lead to chronic dermal conditions 
and observed that the Veteran's complaint of worsening edema on 
prolonged standing is consistent with complications of heart 
disease.

The Veteran has further submitted multiple written statements to 
VA in support of his petition to reopen the previously denied 
service connection claim.  To that end, the Board notes that the 
Veteran has argued on multiple occasions, including in his 
September 2007 notice of disagreement, that he was exposed to 
airplane fuels and other chemicals while stationed "in the 
jungle" during service, and that his current disability is 
related to this in-service exposure.  The Veteran has further 
contended that he has experienced problems with his legs since 
service.  

After a review of the evidence mentioned above, the Board finds 
that new and material evidence relating to the Veteran's claim 
for service connection for venous stasis with edema has not been 
received, and the claim may not be reopened.  The evidence is new 
in that it was not previously before agency decision makers.  
However, none of this evidence is material for purposes of 
reopening the service connection claim.  Essentially, the new 
evidence does not offer any new information.  

As noted above, the evidence previously of record showed that the 
Veteran had a well-established diagnosis of venous stasis with 
edema and had been receiving treatment for the disorder since at 
least 1990.  The record further contained a statement from the 
Veteran's private physician, who opined that the Veteran's 
current disorder was related to service.  The evidence received 
since the prior denial includes an additional statement from the 
Veteran's private treatment provider in which he confirms the 
Veteran's diagnosis of chronic edema and venous stasis and again 
opines that the disability is related to the Veteran's in-service 
exposure to chemicals.  The record further reflects the Veteran's 
complaint that he has suffered from problems with his lower 
extremities since service.  However, this information does not 
tend to prove the Veteran's claim in a manner different from what 
was already shown in the prior final denials and which was 
evident in the Veteran's earlier contentions, the lay statements 
he submitted, and treatment records and doctors' statements 
dating from 1990.  Consequently, the Board finds that the new 
evidence differs from what was previously of record, but 
substantively it is the same.  In other words, with respect to 
what is required to show a relationship to military service, it 
is cumulative of what was previously shown.  

The Board thus concludes that the evidence received since the 
prior final rating decision is not new and material.  As noted in 
38 C.F.R. § 3.156(a), new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  In this case, the evidence added to the record since the 
RO's earlier denial does not provide any new evidence indicating 
that the Veteran's currently diagnosed venous stasis with edema 
is etiologically related to any event or injury he incurred 
during service.  Thus, none of the evidence raises a reasonable 
possibility of substantiating the Veteran's claim of service 
connection.

The Board has also considered the assertions and testimony of the 
Veteran and his representative that were made in support of his 
claim, but emphasizes that he is not shown to be other than a 
layperson without the appropriate medical training or expertise 
to render an opinion on a medical matter.  The Board acknowledges 
the Veteran's contentions that he has experienced problems with 
his lower extremities-particularly rash and swelling-from the 
time of his service to the present.  However, although the 
Veteran asserts that he has venous stasis with edema that can be 
attributed to his exposure to airplane fuel and other chemicals 
during service and has continued since that time, these were his 
contentions previously, and the record does not establish that he 
has the medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  As such, his 
statements do not amount to new and material evidence.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  

As noted in 38 C.F.R. § 3.156(a), new and material evidence can 
be neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  Under the circumstances described 
above, the Board concludes that new and material evidence 
relating to the Veteran's claim for service connection for venous 
stasis with edema has not been received; hence, the requirements 
to reopen the claim for service connection for venous stasis with 
edema have not been met, and the appeal must be denied.  (As new 
and material evidence to reopen the finally disallowed claim has 
not been received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for venous stasis with edema is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


